Title: From George Washington to Catherine Van Rensselaer Schuyler, 6 April 1782
From: Washington, George
To: Schuyler, Catherine Van Rensselaer


                        
                            Madam
                            Newburgh 6th Apl 1782
                            
                        
                        I have been honored with your favor of the 2d Inst.—as it is your wish to retain the old
                            guard in preference to the New one ordered, I will direct Genl Clinton to suffer them to remain till further orders from
                            me—or till circumstances may render it necessary to recall them.
                        Mrs Washington joins me in best respects to you, Mrs Hamilton &ca, & I am—Madam Yr Most Obedt
                            & Hble Servt
                        
                            Go: W——n
                        
                    